PER CURIAM.
This is an appeal from a final order dismissing a taxpayer’s complaint with prejudice for lack of standing. The appellant, as a taxpayer, filed a class action complaint against the City of Miami for alleged improper use of stormwater utility fees for general city use.
We are bound by Florida Supreme Court precedent to affirm the lower court’s dismissal because the taxpayer lacks standing to pursue the claim. He asserts neither a special injury nor a valid direct constitutional attack. See School Board of Volusia County v. Clayton, 691 So.2d 1066 (Fla.1997); North Broward Hospital District v. Fomes, 476 So.2d 154 (Fla.1985). Accordingly, we affirm the trial court’s dismissal with prejudice of Brandt’s class action complaint.
AFFIRMED.